Case 1:19-cv-04216-ILG-PK Document 36-4 Filed 08/20/19 Page 1 of 4 PagelD #: 110

EXHIBIT “B”
Case 1:19-cv-04216-ILG-PK Document 36-4 Filed 08/20/19

Alan R. Ackerman

From:
Sent:
To:
Subject:

Kashmir S. Gill

President

GILL NERGYe

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201

Fax: 732-696-2202
Ice: kgill3
www. Gillenerezy.com

a Forwarded message

Kashmir Gill <kashmirgill@gillenergy.com>
Tuesday, July 30, 2019 8:23 AM

Alan R. Ackerman

Fwd:

From: Paul Batista <batista007(@aol.com>
Date: Thu, Jul 16, 2015 at 10:40 AM

Subject: Re:

To: Kashmir Gill - JUS TV <kashmireill(@jusbroadcasting.com>

Page 2 of 4 PagelD #: 111

Thank you, Kashmir. I am discouting by 10 percent my billing to Jus Pujabi, and the discount will be reflected

on my invoices.

Your call the other day was one of the kindest gestures anyone has ever made to me.
On Jul 16, 2015, at 10:34 AM, Kashmir Gill - JUS TV wrote:

Dear and respected Friend,
Please accept my apology for responding late as I have been extremely busy with a closing
which might happen tomorrow. Penny told me that she will never call Karl and will fight
this case to the end. I tried to call Karl but he do not respond to me anymore. I agree with you
your position of settling the case. In my opinion and experience "humility" has always prevailed

over litigation.

On Thu, Jul 9, 2015 at 1:08 PM, Paul Batista <batista007(@aol.com> wrote:

Dear friend,
Case 1:19-cv-04216-ILG-PK Document 36-4 Filed 08/20/19 Page 3 of 4 PagelD #: 112

mms iaiaiionimitin _— . at
£3

Second: I'm taking the liberty of sending you this note I sent to Penny. Last night she emailed
me asking if we could talk about Karl this morning. I said yes but have not heard from her. I
don't know whether when you so kindly called over the weekend about my daughter that we
discussed Penny. I don't think we did. But the day before you and I spoke I did speak to Penny
whose laments about the Karl lawsuit are always the same. I suggested to her that, when there
is disagreement, sometimes it is best for the principals to speak directly to each other to hear
from the horse's mouth what the problems and issues are. She said she would call Karl. I don't
know whether she did. What I do know is that the court rules require me to respond in writing
to the motion Karl's lawyers made to dismiss her counterclaims about disparagement, etc. As of
this moment, neither Penny nor Karl appears to be budging and unfortunately I have to put in
the time to work on her papers. I'd prefer to see the case settle rather than continue to run up

legal fees. I know there's nothing more you can do and Penny would probably be annoyed with

‘ me for letting you know this, so let's keep it between ourselves. I simply thought you should

_ know.

Begin forwarded message:

From: Paul Batista <batista007@aol.com>
Date: July 9, 2015 12:30:06 PM EDT
To: Penny K Sandhu - JUS TV <penny@jusbroadcasting.com>

Penny, Did you want to talk today regarding Karl? I have been in the office

since 8 but need to leave by 2 Sa Sa In
the meantime, I am preparng because | have to the papers in opposition to Karl's

lawyers' motion to dismiss your counterclaims for disparagement and stealing
and attempting to steal some of yur employees.

Kashmir S. Gill

broadcasting

JUS Broadcasting Corp.

HOME OF 4 TV CHANNELS and ONE RADIO
Tel: 718 752-9290 / 718-PUNJABI

Fax: 718-752-9212

P.O.Box 3196, LC. NY 11103

www.jusbroadcasting.com
Case 1:19-cv-04216-ILG-PK Document 36-4 Filed 08/20/19 Page 4 of 4 PagelD #: 113

Jus

327 JUS ws radeo

JUS Punjabi TV - The 1st American-Punjabi Channel
Ch 736 on DISH | Ch 1164 on Cablevision-io |! Ch 1563 on TWC 1 Ch 1757 on Verizon FiOS | DISH World
Canada: Ch 822 on Bell Fibe | Ch 694 on Rogers Cable

JUS ONE TV - Television for the MIND, BODY & SOUL
Ch 741 on DISH

9X Tashan - No. 1 Music Channel
Ch 742 on DISH | DISH World

JUS 24x7 - Comedy Channel - Zara Hatt Ke
Ch 743 on DISH | DISH World

JUS Radio
Download FREE App on iPhone, Android
Also available on Shoutcast, tunein

The contents of this e-mail message and any attachments are confidential and are intended solely for addressee. The information
may also be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have
received this transmission in error, any use, reproduction or dissemination of this transmission is strictly prohibited. If you are not the
intended recipient, please immediately notify the sender by reply e-mail or phone and delete this message and its attachments, if
any.
